DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 23 is objected to because of the following informalities:  
Claim 23, line 37, “(D) a portable controller” should read, “(F) a portable controller”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
Claims 12-21 and 34-43 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 12, 14, 16, 18, 20, 34, 36, 38, 40, and 42 recite the limitation “the pulse frequency" With this claim being dependent on claim 1, and claim 1 reciting an “one or more” limitation between wavelength, coherency, energy, power, radiant exposure, exposure time, wave type, pulse frequency, fraction protocol, duty cycle, light beam spot and light beam penetration distance, if another operational parameter, other than pulse frequency, was chosen, claims 12, 14, 16, 18, 20, 34, 36, 38, 40, and 42 would improperly depend on claim 1 and therefore render those claims optional. Examiner will select pulse frequency as one of the operational parameters in claim 1 and suggests amending to clarify. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the 
Claims 13, 15, 17, 19, 21, 35, 37, 39, 41, and 43 are rejected based on their dependencies on claims 12, 14, 16, 18, 20, 34, 36, 38, 40, and 42.

	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 9-13, 23-29, and 31-35 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by WO 2016/151377 Lew, hereinafter “Lew”.
Regarding claim 1, Lew discloses a system for performing non-invasive (Abstract) neurostimulation therapy of a living human brain of a subject (Page 1, lines 3-5), said non-invasive neurostimulation system comprising: (A) one or more configured irradiation units (Page 14, lines 3-4 and Figure 20, elements 108, 110, 112, and 114), each of said one or more configured irradiation units comprising: a portable hollow casing having fixed dimensions (Page 14, lines 19-22), a sized internal spatial volume (Page 14, lines 19-22) and an external surface configuration suitable for application to a skull of the subject (Page 14, lines 19-22), said portable hollow casing being comprised of a light energy transmitting material (Page 14, lines 23-24) which forms at least a portion of the configured external surface of said portable hollow casing (Page 14, lines 23-24); and at least one light generating unit housed and contained within said sized internal spatial volume (Page 14, lines 25-32) of said portable hollow casing of each configured irradiation unit and which is capable of generating light energy sufficient to irradiate the skull (Page 14, lines 25-32) and penetrate through the skull to pass into the brain, whereby said one or more configured irradiation units emit the light energy after application to the skull and achieve passage of said emitted light energy into and through the skull into at least one portion of the brain in-vivo (Page 14, lines 25-32); (B) a frame adapted for support of said one or more configured irradiation units (Page 15, lines 1-3) and for at will placement of said light energy transmitting external surface of said one or more configured irradiation units (Page 15, lines 1-3) at a fixed position and desired irradiation direction on the skull (Page 15, lines 1-3); (C) a configured irradiation lens (Page 18, lines 27-31) comprising: a portable hollow casing having fixed dimensions, a sized internal spatial volume (Page 18, lines 27-31), and an external surface configuration suitable for in-vivo insertion into a nasal cavity space of a nostril without causing substantial impairment to an ability of the subject to breathe (Page 18, lines 27-31) and without invading nasal tissues of the subject (Page 18, lines 27-31), said portable hollow casing being comprised of a light energy transmitting material (Page 19, lines 1-2) which forms at least a portion of the configured external surface (Page 19, lines 1-2) of said portable hollow casing (Page 19, lines 1-2); and at least one light generating unit housed and contained within said sized internal spatial volume (Page 19, lines 3-8) of said portable hollow casing (Page 19, lines 3-8) and which is capable of generating light energy sufficient to penetrate through the nasal tissues and to pass into the brain (Page 19, lines 3-8), whereby said configured irradiation lens emits the light energy (Page 19, lines 9-11) in any desired direction within the nasal cavity (Page 19, lines 9-11) after in-vivo insertion and achieve passage of said emitted light energy from the nasal cavity into at least one portion of the brain in-vivo (Page 19, lines 9-11); (D) a self-administrable applicator means adapted for support of said configured irradiation lens (Page 19, lines 12-15) and for at will placement of said light energy transmitting external surface of said portable hollow casing (Page 19, lines 12-15) of said configured irradiation lens at a fixed position (Page 19, lines 12-15) and desired irradiation direction (Page 19, lines 12-15) within the nostril adjacent to an internal lining of the nasal cavity of the subject (Page 19, lines 12-15); (E) a replenishable power source of direct electrical current (Page 15, line 7); and (F) a portable controller assembly (Page 16, lines 14-23) able to control delivery of the light energy from said one or more configured irradiation units (Page 16, lines 14-23) and said configured irradiation lens into at least one portion of the brain in-vivo (Page 16, lines 14-23), said portable controller assembly comprising: (i) a receiving circuit for receipt of such direct electrical current as is transferred to the portable controller assembly from the power source (Page 36, lines 27-28); (ii) a central processing unit for controlling and directing the flow of such direct electrical current as is received by the receiving circuit (Page 37, lines 1-2); (iii) a delivery circuit for delivering such direct electrical current from the controller assembly to said one or more configured irradiation units and said configured irradiation lens (Page 37, lines 3-4); (iv) at least one connector in electrical communication with the power source for conveyance of such direct electrical current to the central processing unit (Page 37, lines 8-9); and (v) at least one connector in electrical communication with said one or more configured irradiation units (Page 37, lines 10-14) for conveyance of such direct electrical current from said central processing unit to said one or more configured irradiation units (Page 37, lines 10-14) and said configured irradiation lens (Page 37, lines 10-14), wherein the portable controller (Page 16, lines 14-23) assembly controls the light energy emitted from said one or more configured irradiation units (Page 16, lines 14-23) and said configured irradiation lens with respect to one or more operational parameters selected from the group consisting of wavelength, coherency, energy, power, radiant exposure, exposure time, wave type, pulse frequency, fraction protocol, duty cycle, light beam spot and light beam penetration distance (Page 24, lines 16-22).
Regarding claim 2, Lew discloses said one or more configuration units (Page 40, lines 1-6) are positioned to direct light energy to one or more regions of the brain (Page 40, lines 1-6) selected from the group consisting of: the ventral medial prefrontal cortex (vmPFC), the dorsal medial prefrontal cortex (dmPFC), the posterior cingulate cortex (PCC), the precuneus (PCu), the lateral parietal cortex (LPC), the entorhinal cortex (EC), right dorsal-lateral prefrontal cortex (DLPC), left dorsal-lateral prefrontal cortex (DLPC), cerebellum and brain stem (Page 40, lines 7-19); and wherein said configured irradiation lens (Page 42, lines 4-8) is positioned to direct light energy, via the nasal cavity, to one or more regions of the brain (Page 42, lines 4-8) selected from the group consisting of: ventral prefrontal cortex, entorhinal cortex and parahippocampal area (Page 42, lines 4-8).
Regarding claim 3, Lew discloses a system interface (Page 14, lines 8-15) through which a user transmits instructions regarding the one or more operational parameters (Page 14, lines 8-15) to the portable controller assembly (Page 16, lines 14-23), wherein said system interface is provided by a computing device selected from the group consisting of a smart phone, a smart watch, a tablet computer, a laptop computer and a desktop computer (Page 14, lines 8-15; smart phone).
Regarding claim 4, Lew discloses a diagnostic tool (Page 55, lines 19-24) for collecting brain activity data from the subject (Page 55, lines 19-24); and a first computing device communicatively coupled to said diagnostic tool (Page 55, lines 19-24; This is not explicitly mentioned, however, the results are shown in Figure 30 as being a series of data and images, it is implied these are shown on a screen), said first computing device being selected from the group consisting of a smart phone, a smart watch, a tablet computer, a laptop computer and a desktop computer (Figure 30 shows a screen with the displayed results, it is implied to be one of the following displays), wherein said computing device has an analysis software application installed thereon (Page 55, lines 19-24 the test overall is built to do the analysis, it is implied that there is an analysis software); wherein the diagnostic tool transmits said collected brain activity data to the first computing device (Page 55, lines 19-24; the pre and post data are transmitted for analysis); and wherein the analysis software application analyzes said collected brain activity data by comparing it to brain activity data of normal subjects (Page 55, lines 19-28; this is not explicitly mentioned, however abnormalities are detected and circled, it is implied that they are compared to a normal subject) and, based on this comparison, produces analysis data of the subject's brain activity (Page 55, lines 19-28).
Regarding claim 5, Lew discloses a photobiomodulation (PBM) parameter-setting software application (Abstract and Page 14, lines 15-16) which is installed on said first computing device or a second computing device communicatively coupled to said first computing device (Page 14, lines 15-16 installed on the smartphone), said second computing device being selected from the group consisting of a smart phone, a smart watch, a tablet computer, a laptop computer and a desktop computer (Page 14, lines 15-16 installed on the smartphone); wherein said analysis data of the subject's brain activity is transmitted to or retrieved by the PBM parameter-setting software application (Page 55, lines 19-28); wherein, based on said analysis data of the subject's brain activity, the PBM parameter-setting software application adjusts the one or more operational parameters of the light energy (Page 19, lines 16-7 and Page 39, lines 1-9 and Page 55, lines 19-28 the light unit is controlled after the pretreatment parameters are retrieved); and wherein instructions regarding the adjusted one or more operational parameters of the light energy are transmitted to the portable controller assembly (Page 16, lines 14-23).
Regarding claim 6, Lew discloses the transmission or retrieval of said analysis data by the PBM parameter-setting software application (Abstract and Page 14, lines 15-16 and Page 55, lines 19-28), the adjustment of the one or more operational parameters of the light energy by the PBM parameter-setting software application (Page 55, lines 19-28 imply that this is happening, given that the post measurements are different; see also Page 24, lines 17-23), and the transmission of instructions regarding the adjusted one or more operational parameters of light energy to the portable controller assembly are automated to provide the subject with customized neurostimulation therapy (Page 24, lines 17-23; control of operational parameters).
Regarding claim 7, Lew discloses the system further comprises a system interface (Page 39, lines 1-10) through which a user can transmit instructions to the portable controller assembly in order to manually override the PBM parameter-setting software application's instructions regarding the adjusted one or more operational parameters of light energy (Page 39, lines 1-10), wherein said system interface is provided by a computing device selected from the group consisting of a smart phone, a smart watch, a tablet computer, a laptop computer and a desktop computer (Page 39, lines 1-10; smartphone).
Regarding claim 9, Lew discloses the diagnostic tool (Page 55, lines 19-24) is selected from the group consisting of a functional magnetic resonance imaging (fMRI) device, a functional Near-Infrared Spectroscopy (fNIRS) device, a Magnetoencephalography (MEG) device and an Electroencephalography (EEG) device (Page 55, lines 19-24; EEG test).
Regarding claim 10, Lew discloses the diagnostic tool is an EEG device (Page 55, lines 19-24); wherein, when the EEG device detects that the subject's brain waves are abnormally in phase at two different locations in the brain or two different brain networks or sub-networks (Page 55, lines 19-28; see also figure 30 and 31, circled areas), one or more of the configured irradiation units are positioned to target at least one of these two locations in the brain or at least one of these two brain networks or sub-networks (Page 14, lines 8-10; the light can be targeted to specific areas, so after the pre-treatment analysis shown in Figure 30, one can target light to specific regions to achieve the results in Figure 31), and the portable controller assembly (Page 16, lines 14-23) controls the one or more operational parameters (Page 24, lines 16-22) of the light energy to cause the subject's brain waves go out of phase with each other at the two different locations or the two different brain networks or sub-networks (Page 33, lines 26-30).
Regarding claim 11, Lew discloses the diagnostic tool is an EEG device (Page 55, lines 19-24); wherein, when the EEG device detects that the subject's brain waves are abnormally out of phase at two different locations in the brain or two different brain networks or sub-networks (Page 55, lines 19-28; see also figure 30 and 31, circled areas and phase log), one or more of the configured irradiation units are positioned to target at least one of these two locations in the brain or at least one of these two brain networks or sub-networks (Page 14, lines 8-10; the light can be targeted to specific areas, so after the pre-treatment analysis shown in Figure 30, one can target light to specific regions to achieve the results in Figure 31), and the portable controller assembly (Page 16, lines 14-23) controls the one or more operational parameters (Page 24, lines 16-22) of the light energy to cause the subject's brain waves go closer to being in phase with each other (Page 33, lines 26-30) at the two different locations or the two different brain networks or sub-networks (Page 33, lines 26-30 and Figure 30 and 31, Phase log).
Regarding claim 12, Lew discloses the portable controller assembly (Page 16, lines 14-23) controls the pulse frequency (Page 24, lines 16-22) to an alpha pulse frequency for the treatment of a condition (Page 29, lines 21-30; pulsating at 10 Hz which is the frequency of alpha waves) selected from the group consisting of traumatic brain injury (TBI), depression, anxiety, hypoxia, stroke and conditions responsive to increased power and connectivity in alpha oscillations (Page 30, lines 10-12 and lines 19-21, 10 Hz is used to treat TBI’s).
Regarding claim 13, Lew discloses the alpha pulse frequency (Page 29, lines 21-30) is about 10 Hz (Page 29, lines 21-30).
Regarding claim 23, Lew discloses a method for performing non-invasive (Abstract) neurostimulation therapy of a living human brain of a subject (Page 1, lines 3-5), said non-invasive neurostimulation method comprising the steps of: obtaining a light energy-emitting system (Page 1, lines 3-5) comprising: (A) one or more configured irradiation units (Page 14, lines 3-4 and Figure 20, elements 108, 110, 112, and 114), each of said one or more configured irradiation units comprising: a portable hollow casing having fixed dimensions (Page 14, lines 19-22), a sized internal spatial volume (Page 14, lines 19-22) and an external surface configuration suitable for application to a skull of the subject (Page 14, lines 19-22), said portable hollow casing being comprised of a light energy transmitting material (Page 14, lines 23-24) which forms at least a portion of the configured external surface of said portable hollow casing (Page 14, lines 23-24); and at least one light generating unit housed and contained within said sized internal spatial volume (Page 14, lines 25-32) of said portable hollow casing of each configured irradiation unit and which is capable of generating light energy sufficient to irradiate the skull (Page 14, lines 25-32) and penetrate through the skull to pass into the brain, whereby said one or more configured irradiation units emit the light energy after application to the skull and achieve passage of said emitted light energy into and through the skull into at least one portion of the brain in-vivo (Page 14, lines 25-32); (B) a frame adapted for support of said one or more configured irradiation units (Page 15, lines 1-3) and for at will placement of said light energy transmitting external surface of said one or more configured irradiation units (Page 15, lines 1-3) at a fixed position and desired irradiation direction on the skull (Page 15, lines 1-3); (C) a configured irradiation lens (Page 18, lines 27-31) comprising: a portable hollow casing having fixed dimensions, a sized internal spatial volume (Page 18, lines 27-31), and an external surface configuration suitable for in-vivo insertion into a nasal cavity space of a nostril without causing substantial impairment to an ability of the subject to breathe (Page 18, lines 27-31) and without invading nasal tissues of the subject (Page 18, lines 27-31), said portable hollow casing being comprised of a light energy transmitting material (Page 19, lines 1-2) which forms at least a portion of the configured external surface (Page 19, lines 1-2) of said portable hollow casing (Page 19, lines 1-2); and at least one light generating unit housed and contained within said sized internal spatial volume (Page 19, lines 3-8) of said portable hollow casing (Page 19, lines 3-8) and which is capable of generating light energy sufficient to penetrate through the nasal tissues and to pass into the brain (Page 19, lines 3-8), whereby said configured irradiation lens emits the light energy (Page 19, lines 9-11) in any desired direction within the nasal cavity (Page 19, lines 9-11) after in-vivo insertion and achieve passage of said emitted light energy from the nasal cavity into at least one portion of the brain in-vivo (Page 19, lines 9-11);(D) a self-administrable applicator means adapted for support of said configured irradiation lens (Page 19, lines 12-15) and for at will placement of said light energy transmitting external surface of said portable hollow casing (Page 19, lines 12-15) of said configured irradiation lens at a fixed position (Page 19, lines 12-15) and desired irradiation direction (Page 19, lines 12-15) within the nostril adjacent to an internal lining of the nasal cavity of the subject (Page 19, lines 12-15);  (E) a replenishable power source of direct electrical current; and (F) a portable controller assembly (Page 16, lines 14-23) able to control delivery of the light energy from said one or more configured irradiation units (Page 16, lines 14-23) and said configured irradiation lens into at least one portion of the brain in-vivo (Page 16, lines 14-23), said portable controller assembly comprising: (i) a receiving circuit for receipt of such direct electrical current as is transferred to the portable controller assembly from the power source (Page 36, lines 27-28); (ii) a central processing unit for controlling and directing the flow of such direct electrical current as is received by the receiving circuit (Page 37, lines 1-2); (iii) a delivery circuit for delivering such direct electrical current from the controller assembly to said one or more configured irradiation units and said configured irradiation lens (Page 37, lines 3-4); (iv) at least one connector in electrical communication with the power source for conveyance of such direct electrical current to the central processing unit (Page 37, lines 8-9); and (v) at least one connector in electrical communication with said one or more configured irradiation units (Page 37, lines 10-14) for conveyance of such direct electrical current from said central processing unit to said one or more configured irradiation units (Page 37, lines 10-14) and said configured irradiation lens (Page 37, lines 10-14), wherein the portable controller (Page 16, lines 14-23) assembly controls the light energy emitted from said one or more configured irradiation units (Page 16, lines 14-23) and said configured irradiation lens with respect to one or more operational parameters selected from the group consisting of wavelength, coherency, energy, power, radiant exposure, exposure time, wave type, pulse frequency, fraction protocol, duty cycle, light beam spot and light beam penetration distance (Page 24, lines 16-22); placing the light energy transmitting external surface (Page 52, lines 10-17) of said one or more configured irradiation units at a desired fixed position (Page 52, lines 10-17) adjacent to the skull of the subject such that light energy emitted by said one or more configured irradiation units will irradiate the subject's skull (Page 52, lines 10-17) and penetrate through the subject's skull to pass into at least one portion of the brain in-vivo (Page 52, lines 10-17); placing the light energy transmitting external surface of said configured irradiation lens (Page 52, lines 10-17) within the nostril at a desired fixed position adjacent to the internal lining of the nasal cavity (Page 52, lines 10-17) of the subject such that the light energy emitted by said configured irradiation lens (Page 52, lines 10-17) will penetrate through the nasal tissues of the subject and pass into the at least one portion of the brain in-vivo (Page 52, lines 10-17); controlling, by the portable controller assembly (Page 16, lines 14-23), said light generating units of said positioned configured irradiation units to generate the light energy sufficient to irradiate the skull (Page 52, lines 18-27) and penetrate through the subject's skull to pass into the brain (Page 52, lines 18-27); and controlling, by the portable controller assembly, said light generating units of said positioned configured irradiation lens to generate the light energy sufficient to penetrate through the nasal tissues and to pass into the brain (Page 52, lines 18-27).
Regarding claim 24, Lew discloses said one or more configuration units (Page 40, lines 1-6) are positioned to direct light energy to one or more regions of the brain (Page 40, lines 1-6) selected from the group consisting of: the ventral medial prefrontal cortex (vmPFC), the dorsal medial prefrontal cortex (dmPFC), the posterior cingulate cortex (PCC), the precuneus (PCu), the lateral parietal cortex (LPC), the entorhinal cortex (EC), right dorsal-lateral prefrontal cortex (DLPC), left dorsal-lateral prefrontal cortex (DLPC), cerebellum and brain stem (Page 40, lines 7-19); and wherein said configured irradiation lens (Page 42, lines 4-8) is positioned to direct light energy, via the nasal cavity, to one or more regions of the brain (Page 42, lines 4-8) selected from the group consisting of: ventral prefrontal cortex, entorhinal cortex and parahippocampal area (Page 42, lines 4-8).
Regarding claim 25, Lew discloses light energy-emitting system further comprises a system interface (Page 14, lines 8-15) through which a user transmits instructions regarding the one or more operational parameters (Page 14, lines 8-15) to the portable controller assembly (Page 16, lines 14-23), wherein said system interface is provided by a computing device selected from the group consisting of a smart phone, a smart watch, a tablet computer, a laptop computer and a desktop computer (Page 14, lines 8-15; smart phone).
Regarding claim 26, Lew discloses the system further comprises: a diagnostic tool (Page 55, lines 19-24) for collecting brain activity data from the subject (Page 55, lines 19-24); and a first computing device communicatively coupled to said diagnostic tool (Page 55, lines 19-24; This is not explicitly mentioned, however, the results are shown in Figure 30 as being a series of data and images, it is implied these are shown on a screen), said first computing device being selected from the group consisting of a smart phone, a smart watch, a tablet computer, a laptop computer and a desktop computer (Figure 30 shows a screen with the displayed results, it is implied to be one of the following displays), wherein said computing device has an analysis software application installed thereon (Page 55, lines 19-24 the test overall is built to do the analysis, it is implied that there is an analysis software); wherein said method further comprises the following steps: the diagnostic tool collects the brain activity data (Page 55, lines 19-24) from the subject and transmits said collected brain activity data to the first computing device (Page 55, lines 19-24; the pre and post data are transmitted for analysis); and the analysis software application analyzes said collected brain activity data by comparing it to brain activity data of normal subjects (Page 55, lines 19-28; this is not explicitly mentioned, however abnormalities are detected and circled, it is implied that they are compared to a normal subject) and, based on this comparison, produces analysis data of the subject's brain activity (Page 55, lines 19-28).
Regarding claim 27, Lew discloses a photobiomodulation (PBM) parameter-setting software application (Abstract and Page 14, lines 15-16) which is installed on said first computing device or a second computing device communicatively coupled to said first computing device (Page 14, lines 15-16 installed on the smartphone), said second computing device being selected from the group consisting of a smart phone, a smart watch, a tablet computer, a laptop computer and a desktop computer (Page 14, lines 15-16 installed on the smartphone); wherein said method further comprises the following steps: said analysis data of the subject's brain activity is transmitted to or retrieved by the PBM parameter-setting software application (Page 55, lines 19-28); wherein, based on said analysis data of the subject's brain activity, the PBM parameter-setting software application adjusts the one or more operational parameters of the light energy (Page 19, lines 16-7 and Page 39, lines 1-9 and Page 55, lines 19-28 the light unit is controlled after the pretreatment parameters are retrieved); and wherein instructions regarding the adjusted one or more operational parameters of the light energy are transmitted to the portable controller assembly (Page 16, lines 14-23).
Regarding claim 28, Lew discloses the transmission or retrieval of said analysis data by the PBM parameter-setting software application (Abstract and Page 14, lines 15-16 and Page 55, lines 19-28), the adjustment of the one or more operational parameters of the light energy by the PBM parameter-setting software application (Page 55, lines 19-28 imply that this is happening, given that the post measurements are different; see also Page 24, lines 17-23), and the transmission of instructions regarding the adjusted one or more operational parameters of light energy to the portable controller assembly are automated to provide the subject with customized neurostimulation therapy (Page 24, lines 17-23; control of operational parameters).
Regarding claim 29, Lew discloses the system further comprises a system interface (Page 39, lines 1-10) through which a user can transmit instructions to the portable controller assembly in order to manually override the PBM parameter-setting software application's instructions regarding the adjusted one or more operational parameters of light energy (Page 39, lines 1-10), wherein said system interface is provided by a computing device selected from the group consisting of a smart phone, a smart watch, a tablet computer, a laptop computer and a desktop computer (Page 39, lines 1-10; smartphone).
Regarding claim 31, Lew discloses the diagnostic tool (Page 55, lines 19-24) is selected from the group consisting of a functional magnetic resonance imaging (fMRI) device, a functional Near-Infrared Spectroscopy (fNIRS) device, a Magnetoencephalography (MEG) device and an Electroencephalography (EEG) device (Page 55, lines 19-24; EEG test).
Regarding claim 32, Lew discloses the diagnostic tool is an EEG device (Page 55, lines 19-24); wherein said method further comprises the following steps: when the EEG device detects that the subject's brain waves are abnormally in phase at two different locations in the brain or two different brain networks or sub-networks (Page 55, lines 19-28; see also figure 30 and 31, circled areas), one or more of the configured irradiation units are positioned to target at least one of these two locations in the brain or at least one of these two brain networks or sub-networks (Page 14, lines 8-10; the light can be targeted to specific areas, so after the pre-treatment analysis shown in Figure 30, one can target light to specific regions to achieve the results in Figure 31), and the portable controller assembly (Page 16, lines 14-23) controls the one or more operational parameters (Page 24, lines 16-22) of the light energy to cause the subject's brain waves go out of phase with each other at the two different locations or the two different brain networks or sub-networks (Page 33, lines 26-30).
Regarding claim 33, Lew discloses the diagnostic tool is an EEG device (Page 55, lines 19-24); wherein said method further comprises the following steps: when the EEG device detects that the subject's brain waves are abnormally out of phase at two different locations in the brain or two different brain networks or sub-networks (Page 55, lines 19-28; see also figure 30 and 31, circled areas and phase log), one or more of the configured irradiation units are positioned to target at least one of these two locations in the brain or at least one of these two brain networks or sub-networks (Page 14, lines 8-10; the light can be targeted to specific areas, so after the pre-treatment analysis shown in Figure 30, one can target light to specific regions to achieve the results in Figure 31), and the portable controller assembly (Page 16, lines 14-23) controls the one or more operational parameters (Page 24, lines 16-22) of the light energy to cause the subject's brain waves go closer to being in phase with each other (Page 33, lines 26-30) at the two different locations or the two different brain networks or sub-networks (Page 33, lines 26-30 and Figure 30 and 31, Phase log).
Regarding claim 34, Lew discloses the portable controller assembly (Page 16, lines 14-23) controls the pulse frequency (Page 24, lines 16-22) to an alpha pulse frequency for the treatment of a condition (Page 29, lines 21-30; pulsating at 10 Hz which is the frequency of alpha waves) selected from the group consisting of traumatic brain injury (TBI), depression, anxiety, hypoxia, stroke and conditions responsive to increased power and connectivity in alpha oscillations (Page 30, lines 10-12 and lines 19-21, 10 Hz is used to treat TBI’s).
Regarding claim 35, Lew discloses the alpha pulse frequency (Page 29, lines 21-30) is about 10 Hz (Page 29, lines 21-30).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8, 22, 30, and 44 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2016/151377 Lew, hereinafter “Lew” in view of US 2017/0165485 Sullivan et al., hereinafter “Sullivan”.
Regarding claim 8, Lew discloses all the limitations of claim 5.
Lew does not disclose a database communicatively coupled to said first computing device or said second computing device, wherein said database stores data selected from the group consisting of the collected brain activity data, the analysis data of the subject's brain activity and data on the adjusted one or more operational parameters of the light energy.
However, Sullivan teaches a database (Para 84; a memory) communicatively coupled to said first computing device or said second computing device (Para 84; connected to the input device), wherein said database stores data selected from the group (Para 84; stores therapy information, including operational parameters) consisting of the collected brain activity data, the analysis data of the subject's brain activity and data on the adjusted one or more operational parameters of the light energy (Para 101; operational parameters, including frequency).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have included a database as shown in Sullivan, in the invention of Lew in order to save therapy plans (Sullivan; Para 84).
Regarding claim 22, Lew discloses all the limitations of claim 1.
Lew does not disclose the system acts as a telemeter, whereby data on the one or more operational parameters of the light energy is transmitted to, recorded and monitored at a base.
However, Sullivan discloses a non-invasive neuromodulation device (Abstract) and teaches the system acts as a telemeter (Para 84), whereby data on the one or more operational parameters of the light energy is transmitted to, recorded and monitored at a base (Para 84; information is saved on the input device).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have specified that the smartphone in Lew acts as a storage unit as shown in Sullivan, in order to save personal therapy information (Sullivan; Para 84).
Regarding claim 30, Lew discloses all the limitations of claim 27.
Lew does not disclose the system further comprises a database communicatively coupled to said first computing device or said second computing device, wherein said method further comprises the step of the database storing data selected from the group consisting of the collected brain activity data, the analysis data of the subject's brain activity and data on the adjusted one or more operational parameters of the light energy.
However, Sullivan the system further comprises a database (Para 84; a memory) communicatively coupled to said first computing device or said second computing device (Para 84; connected to the input device), wherein said method further comprises the step of the database storing data selected from the group (Para 84; stores therapy information, including operational parameters) consisting of the collected brain activity data, the analysis data of the subject's brain activity and data on the adjusted one or more operational parameters of the light energy (Para 101; operational parameters, including frequency).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have included a database as shown in Sullivan, in the invention of Lew in order to save therapy plans (Sullivan; Para 84).
Regarding claim 44, Lew discloses all the limitations of claim 23.
Lew does not disclose the system acts as a telemeter, whereby data on the one or more operational parameters of the light energy is transmitted to, recorded and monitored at a base.
However, Sullivan discloses a non-invasive neuromodulation device (Abstract) and teaches the system acts as a telemeter (Para 84), whereby data on the one or more operational parameters of the light energy is transmitted to, recorded and monitored at a base (Para 84; information is saved on the input device).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have specified that the smartphone in Lew acts as a storage unit as shown in Sullivan, in order to save personal therapy information (Sullivan; Para 84).

Claims 14-21 and 36-43 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2016/151377 Lew, hereinafter “Lew” in view of WO 2016/130843 Natalia, hereinafter “Natalia”.	
Regarding claim 14, Lew discloses the portable controller assembly (Page 16, lines 14-23) controls the pulse frequency (Page 24, lines 16-22).
Lew does not disclose a gamma pulse frequency for the treatment of a condition selected from the group consisting of Alzheimer's Disease, Parkinson's Disease, attention deficit hyperactivity disorder (ADHD), autism and schizophrenia.
However, Natalia discloses a device /method of neurostimulation (Abstract) and teaches a gamma pulse frequency (Para 38 and 39) for the treatment of a condition selected from the group consisting of Alzheimer's Disease, Parkinson's Disease, attention deficit hyperactivity disorder (ADHD), autism and schizophrenia (Para 39).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have disclosed gamma pulse frequency as taught by Natalia, in the invention of Lew, in order to treat higher mental activity disorders (Para 39).
Regarding claim 15, Lew discloses all the limitations of claim 14.
Lew does not disclose the gamma pulse frequency is about 40 Hz.
However, Natalia teaches the gamma pulse frequency is about 40 Hz (Para 39).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have disclosed gamma pulse frequency as taught by Natalia, in the invention of Lew, in order to treat higher mental activity disorders (Para 39).
Regarding claim 16, Lew discloses the portable controller assembly (Page 16, lines 14-23) controls the pulse frequency (Page 24, lines 16-22).
Lew does not disclose an alpha pulse frequency for the improvement of the subject's athletic performance.
However, Natalia teaches an alpha pulse frequency (Para 38, 41, and 44) for the improvement of the subject's athletic performance (Para 44).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have disclosed alpha pulse frequency as taught by Natalia, in the invention of Lew, in order to treat other abnormal physiological states (Para 44).
Regarding claim 17, Lew discloses the alpha pulse frequency (Page 29, lines 21-30) is about 10 Hz (Page 29, lines 21-30).
Regarding claim 18, Lew discloses the portable controller assembly (Page 16, lines 14-23) controls the pulse frequency (Page 24, lines 16-22).
Lew does not disclose a gamma pulse frequency for the improvement of the subject's cognitive abilities or the subject's athletic performance.	
However, Natalia teaches a gamma pulse frequency (Para 39) for the improvement of the subject's cognitive abilities or the subject's athletic performance (Para 39; cognitive abilities).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have disclosed gamma pulse frequency as taught by Natalia, in the invention of Lew, in order to treat higher mental activity disorders (Para 39).
Regarding claim 19, Lew discloses all the limitations of claim 18.
Lew does not disclose the gamma pulse frequency is about 40 Hz.
However, Natalia teaches the gamma pulse frequency is about 40 Hz (Para 39).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have disclosed gamma pulse frequency as taught by Natalia, in the invention of Lew, in order to treat higher mental activity disorders (Para 39).
Regarding claim 20, Lew discloses the portable controller assembly (Page 16, lines 14-23) controls the pulse frequency (Page 24, lines 16-22)
Lew does not disclose a pulse frequency for helping the subject reach a high-level meditative state.
However, Natalia teaches a pulse frequency for helping the subject reach a high-level meditative state (Para 42).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have disclosed pulse frequencies to help with meditative states as taught by Natalia, in the invention of Lew, in order to treat higher mental activity disorders (Para 39 and 42).
Regarding claim 21, Lew discloses the pulse frequency is about 40 Hz to 1000 Hz or higher (Page 29, lines 20-30).
Regarding claim 36, Lew discloses the portable controller assembly (Page 16, lines 14-23) controls the pulse frequency (Page 24, lines 16-22).
Lew does not disclose a gamma pulse frequency for the treatment of a condition selected from the group consisting of Alzheimer's Disease, Parkinson's Disease, attention deficit hyperactivity disorder (ADHD), autism and schizophrenia.
However, Natalia discloses a device /method of neurostimulation (Abstract) and teaches a gamma pulse frequency (Para 38 and 39) for the treatment of a condition selected from the group consisting of Alzheimer's Disease, Parkinson's Disease, attention deficit hyperactivity disorder (ADHD), autism and schizophrenia (Para 39).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have disclosed gamma pulse frequency as taught by Natalia, in the invention of Lew, in order to treat higher mental activity disorders (Para 39).
Regarding claim 37, Lew discloses all the limitations of claim 36.
Lew does not disclose the gamma pulse frequency is about 40 Hz.
However, Natalia teaches the gamma pulse frequency is about 40 Hz (Para 39).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have disclosed gamma pulse frequency as taught by Natalia, in the invention of Lew, in order to treat higher mental activity disorders (Para 39).
Regarding claim 38, Lew discloses the portable controller assembly (Page 16, lines 14-23) controls the pulse frequency (Page 24, lines 16-22).
Lew does not disclose an alpha pulse frequency for the improvement of the subject's athletic performance.
However, Natalia teaches an alpha pulse frequency (Para 38, 41, and 44) for the improvement of the subject's athletic performance (Para 44).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have disclosed alpha pulse frequency as taught by Natalia, in the invention of Lew, in order to treat other abnormal physiological states (Para 44).
Regarding claim 39, Lew discloses the alpha pulse frequency (Page 29, lines 21-30) is about 10 Hz (Page 29, lines 21-30).
Regarding claim 40, Lew discloses the portable controller assembly (Page 16, lines 14-23) controls the pulse frequency (Page 24, lines 16-22).
Lew does not disclose a gamma pulse frequency for the improvement of the subject's cognitive abilities or the subject's athletic performance.
However, Natalia teaches a gamma pulse frequency (Para 39) for the improvement of the subject's cognitive abilities or the subject's athletic performance (Para 39; cognitive abilities).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have disclosed gamma pulse frequency as taught by Natalia, in the invention of Lew, in order to treat higher mental activity disorders (Para 39).
Regarding claim 41, Lew discloses all the limitations of claim 40.
Lew does not disclose the gamma pulse frequency is about 40 Hz.
However, Natalia teaches the gamma pulse frequency is about 40 Hz (Para 39).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have disclosed gamma pulse frequency as taught by Natalia, in the invention of Lew, in order to treat higher mental activity disorders (Para 39).
Regarding claim 42, Lew discloses the portable controller assembly (Page 16, lines 14-23) controls the pulse frequency (Page 24, lines 16-22).
Lew does not disclose a pulse frequency for helping the subject reach a high-level meditative state. 
However, Natalia teaches a pulse frequency for helping the subject reach a high-level meditative state (Para 42).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have disclosed pulse frequencies to help with meditative states as taught by Natalia, in the invention of Lew, in order to treat higher mental activity disorders (Para 39 and 42).
Regarding claim 43, Lew discloses the pulse frequency is about 40 Hz to 1000 Hz or higher (Page 29, lines 20-30).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYA ZIAD BAKKAR whose telephone number is (313)446-6659.  The examiner can normally be reached on 7:30 am - 5:00 pm M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on (571) 272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.Z.B./Examiner, Art Unit 4155                                                                                                                                                                                                        


/CARL H LAYNO/Supervisory Patent Examiner, Art Unit 3792